         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 1 of 46



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                         Civil Action No.

SAMUEL PHILBRICK                                       )
59 Prospect Street                                     )
Henniker, NH 03242                                     )
                                                       )
IAN LUDDERS                                            )
168C Quaker City Road                                  )
Unity, NH 03603                                        )
                                                       )
KARIN VLK                                              )
12 Harrison Street                                     )
Laconia, NH 03246                                      )
                                                       )
JOSHUA VLK                                             )
12 Harrison Street                                     )
Laconia, NH 03246                                      )
                                                       )
on behalf of themselves and all others similarly       )
situated,                                              )
                                                       )
               Plaintiffs,                             )
                                                       )
       v.                                              )
                                                       )
ALEX M. AZAR II                                        )
SECRETARY, UNITED STATES DEPART-                       )
MENT OF HEALTH AND HUMAN SERVICES                      )
in his official capacity                               )
200 Independence Avenue, S.W.                          )
Washington, DC 20201                                   )
                                                       )
SEEMA VERMA                                            )
ADMINISTRATOR, CENTERS FOR MEDI-                       )
CARE & MEDICAID SERVICES                               )
in her official capacity                               )
7500 Security Boulevard                                )
Baltimore, MD 21244                                    )
                                                       )
UNITED STATES DEPARTMENT OF HEALTH                     )
AND HUMAN SERVICES                                     )
200 Independence Avenue, S.W.                          )
Washington, DC 20201                                   )
                                                       )
                                                   1
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 2 of 46



 CENTERS FOR MEDICARE & MEDICAID                        )
 SERVICES                                               )
 7500 Security Boulevard                                )
 Baltimore, MD 21244                                    )
                                                        )
                 Defendants.                            )

       __________________________________________________________________

  CLASS ACTION COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
    ____________________________________________________________________

                                PRELIMINARY STATEMENT

       1.       This case challenges the ongoing efforts of the Executive Branch to bypass the

legislative process and act unilaterally to fundamentally transform Medicaid, a cornerstone of the

social safety net. Purporting to invoke a narrow statutory waiver authority that allows experimental

projects “likely to assist in promoting the objectives” of Medicaid, the Executive Branch has

instead effectively rewritten the statute, ignoring congressional restrictions, overturning a half-

century of administrative practice, and threatening irreparable harm to the health and welfare of

the poorest and most vulnerable in our country.

       2.       The Medicaid Act establishes a health insurance program that provides coverage to

more than 75 million people in the United States. Medicaid enables states to provide a range of

federally specified preventive, acute, and long-term health care services to individuals “whose

income and resources are insufficient to meet the costs of necessary medical services.” 42 U.S.C.

§ 1396-1. The core populations covered by Medicaid include low-income children; pregnant

women; the aged, blind, or disabled; and, as added by the Affordable Care Act (“ACA”), non-

disabled, childless adults with incomes less than 133% of the federal poverty level (“FPL”)

(currently $16,612 for an individual; $22,490 for a family of two) (“the Medicaid expansion

population”).


                                                  2
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 3 of 46



       3.      The Medicaid program offers a deal for states. If a state chooses to participate, the

federal government will contribute the lion’s share of the cost of providing care. In return, the state

agrees to pay the remaining portion of the costs of care and to follow all federal requirements,

including those regarding the scope of coverage and eligibility for the program. States may not

impose additional eligibility requirements other than those set forth in the Medicaid Act, and states

must cover all individuals that fit within a covered population group.

       4.      The Social Security Act, of which the Medicaid Act is a part, does permit the

Secretary of Health and Human Services (“Secretary” or “HHS”) to waive certain federal Medicaid

requirements, but only in narrow circumstances—when necessary to allow a state to carry out an

experimental or pilot program that is likely to promote the objectives of the Medicaid Act.

       5.      New Hampshire obtained such a waiver to change the way that the State provided

coverage to the Medicaid expansion population group. Beginning January 1, 2016, New

Hampshire provided coverage to this group by paying the premiums for private health plans

offered through the federal Marketplace established by the ACA. This program was called “New

Hampshire Health Protection Program (NHHPP) Premium Assistance.” The approval extended

through December 31, 2018.

       6.      In August 2016, New Hampshire asked the Secretary of HHS to amend the NHHPP

Premium Assistance Program to condition participants’ Medicaid coverage on their compliance

with work requirements. Consistent with previous agency actions, in November 2016, HHS denied

New Hampshire’s request, finding that it “could undermine access, efficiency, and quality of care

provided to Medicaid beneficiaries and do[es] not support the objectives of the Medicaid

program.” Letter from Vikki Wachino, Dir., Ctr. for Medicaid & CHIP Servs., to Jeffrey A.

Meyers,     Comm’r,     N.H.    Dep’t    of   Health    &    Human      Servs.    (Nov.    1,   2016),


                                                  3
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 4 of 46



https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-

Topics/Waivers/1115/downloads/nh/health-protection-program/nh-health-protection-program-

premium-assistance-cms-response-110116.pdf (last visited Mar. 20, 2019).

       7.       Early in 2017, the current HHS abruptly reversed course, signaling to states that it

would revise its use of the waiver authority in Medicaid as part of President Trump’s vow to

“explode” the ACA and its Medicaid expansion. On October 24, 2017, New Hampshire again

asked the Secretary of HHS to amend the NHHPP Premium Assistance Program to condition

Medicaid coverage on a work requirement.

       8.       While this request was pending, HHS announced a new Medicaid waiver policy in

a January 2018 letter to State Medicaid Directors (“State Medicaid Letter”). Reversing previous

agency guidance, and consistent with the Administration’s expressed vow to “fundamentally

transform Medicaid,” the State Medicaid Letter announced HHS’s intention to, for the first time,

approve waiver applications that condition Medicaid recipients’ coverage on compliance with

work requirements and established the “guidelines” for states to obtain approval of such

applications.

       9.       On May 7, 2018, citing the State Medicaid Letter, the Secretary approved the

NHHPP Premium Assistance Program Amendment, adding work requirements as a condition of

Medicaid eligibility. The approval provided that implementation could not begin before January

1, 2019. However, the timeframe of the waiver was not extended, so the Secretary’s approval

lasted only through December 31, 2018. Then, on November 30, 2018, the Secretary approved an

extension of the work requirements through December 31, 2023, in a program titled “Granite

Advantage.” The Granite Advantage approval also permitted the state to deny retroactive coverage

to Medicaid recipients.


                                                 4
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 5 of 46



        10.    The State is currently implementing the waiver. Retroactive coverage ended on

January 1, 2019. Individuals must begin completing work activities in June 2019, and their

coverage can be terminated for noncompliance beginning August 1, 2019.

        11.    The approved waiver will harm Plaintiffs and individuals throughout the State who

need a range of health services, including check-ups, mental health services, insomnia treatments,

vision services, surgeries, and medications. Without access to Medicaid coverage, Plaintiffs will

be forced to forgo treatment for their conditions or will incur significant medical debt when their

conditions become so severe that they have no choice but to seek treatment in acute care and

emergency department settings. Without retroactive coverage, when Plaintiffs experience gaps in

coverage they will be forced to skip medical treatment or incur out of pocket expenses and medical

debt.

        12.    The State Medicaid Letter and subsequent approval of New Hampshire’s

applications are unauthorized attempts to re-write the Medicaid Act, and the use of the Social

Security Act’s waiver authority to “transform” Medicaid is an abuse of that authority. The

Defendants’ actions here thus violate both the Administrative Procedure Act and the Constitution,

and they cannot survive.

                                JURISDICTION AND VENUE

        13.    This is a class action for declaratory and injunctive relief for violations of the

Administrative Procedure Act, the Social Security Act, and the United States Constitution.

        14.    The Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §§ 1331

and 1361, and 5 U.S.C. §§ 702 to 705. This action and the remedies it seeks are further authorized

by 28 U.S.C. §§ 1651, 2201, and 2202, and Federal Rule of Civil Procedure 65.

        15.    Venue is proper under 28 U.S.C. § 1391(b)(2) and (e).


                                                5
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 6 of 46



                                           PARTIES

       16.    Plaintiff Samuel Philbrick is 26 years old and lives in Henniker, New Hampshire.

Mr. Philbrick is enrolled in the New Hampshire Medicaid program.

       17.    Plaintiff Ian Ludders is 40 years old and lives in Unity, New Hampshire. Mr.

Ludders is enrolled in the New Hampshire Medicaid program.

       18.    Plaintiff Karin VLK is 36 years old and lives in Laconia, New Hampshire. Mrs.

VLK is enrolled in the New Hampshire Medicaid program.

       19.    Plaintiff Joshua VLK is 30 years old and lives in Laconia, New Hampshire. Mr.

VLK is enrolled in the New Hampshire Medicaid program.

       20.    Defendant Alex M. Azar II is the Secretary of the United States Department of

Health and Human Services and is sued in his official capacity. Defendant Azar has overall

responsibility for implementation of the Medicaid program, including responsibility for federal

review and approval of state requests for waivers pursuant to Section 1115 of the Social Security

Act.

       21.    Defendant Seema Verma is Administrator of the Centers for Medicare & Medicaid

Services (“CMS”) and is sued in her official capacity. Defendant Verma is responsible for

implementing the Medicaid program in the manner required by federal law, including as amended

by the ACA.

       22.    Defendant HHS is a federal agency with responsibility for overseeing

implementation of provisions of the Social Security Act, of which the Medicaid Act is a part.

       23.    Defendant CMS is the agency within HHS with primary responsibility for

overseeing federal and state implementation of the Medicaid Act as required by federal law.




                                                6
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 7 of 46



                                 CLASS ACTION ALLEGATIONS

       24.      Plaintiffs bring this suit both individually and on behalf of a statewide class of

persons similarly situated pursuant to Federal Rules of Civil Procedure 23(a) and (b)(2). The class

consists of all residents of New Hampshire enrolled in the New Hampshire Granite Advantage

program on or after January 1, 2019.

       25.      The prerequisites of Federal Rule of Civil Procedure 23(a) are met in that:

             a. The class is so numerous that joining all members is impracticable. The State has

                estimated that tens of thousands of adults will be enrolled in Granite Advantage as

                of January 1, 2019 and in each year of the Section 1115 project. See Letter from

                Christopher T. Sununu, Gov. of N.H., to Alex M. Azar II, Sec’y, U.S. Dep’t of

                Health & Human Servs. 9 (July 23, 2018) (“Granite Advantage Application”),

                https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-

                Topics/Waivers/1115/downloads/nh/nh-health-protection-program-premium-

                assistance-pa4.pdf (last visited Mar. 20, 2019). According to New Hampshire’s

                Medicaid Director, more than 25,000 Medicaid beneficiaries will need to comply

                with the work requirements and at least 10,000 more will be required to report on

                their exempt status each month. Statement of Henry Lipman, Dir., N.H. Medicaid,

                N.H. Rulemaking Hearing on the N.H. Granite Advantage Health Care Program

                (Mar. 5, 2019). The class members are geographically dispersed throughout the

                State, have limited financial resources by virtue of their Medicaid eligibility, and

                are unlikely to institute individual actions;

             b. There are questions of fact and law, particularly as to the legality of the Defendants’

                policies and decisions with respect to issuance of the State Medicaid Letter and


                                                   7
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 8 of 46



                approval of the Granite Advantage waiver, that are common to all members of the

                class;

             c. The claims of the named plaintiffs are typical of the claims of the class; and

             d. The named plaintiffs and their counsel will fairly and adequately protect the

                interests of the class. Each plaintiff is an adult resident of New Hampshire who is

                enrolled in the Granite Advantage program and will be subject to the requirements

                of the Granite Advantage waiver.

       26.      The requirements of Federal Rule of Civil Procedure 23(b)(2) are met in that the

Defendants have acted or refused to act on grounds that apply generally to the class, making final

declaratory and injunctive relief appropriate with respect to the class as a whole.

                         BACKGROUND AND FACTUAL ALLEGATIONS

       A.       The Medicaid Program

       27.      Title XIX of the Social Security Act establishes the cooperative federal-state

medical assistance program known as Medicaid. See 42 U.S.C. §§ 1396 to 1396w-5. Medicaid’s

stated purpose is to enable each state, as far as practicable, “to furnish [] medical assistance” to

individuals “whose income and resources are insufficient to meet the costs of necessary medical

services” and to provide “rehabilitation and other services to help such families and individuals

attain or retain capability for independence or self-care.” Id. § 1396-1.

       28.      The statute defines “medical assistance” to include a range of health care services

that participating states must cover or are permitted to cover. Id. § 1396d(a).

       29.      Although states do not have to participate in Medicaid, all have chosen to do so.

       30.      Each participating state must maintain a comprehensive state Medicaid plan for

medical assistance that the Secretary has approved. Id. § 1396a.


                                                  8
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 9 of 46



       31.     The state Medicaid plan must describe the state’s Medicaid program and affirm its

commitment to comply with the requirements imposed by the Medicaid Act and its associated

regulations.

       32.     States and the federal government share responsibility for funding Medicaid.

Section 1396b requires the Secretary to pay each participating state the federal share of “the total

amount expended . . . as medical assistance under the State plan.” Id. §§ 1396b(a)(1), 1396d(b).

The federal reimbursement rate is based on the state’s relative per capita income.

       B.      Medicaid Eligibility and Coverage Requirements

       33.     Using household income and other specific criteria, the Medicaid Act sets forth

who is eligible to receive Medicaid coverage. Id. § 1396a(a)(10)(A), (C). The Act identifies

required coverage groups as well as options for states to extend Medicaid to additional population

groups. Id.

       34.     To be eligible for federal Medicaid funding, states must cover, and may not exclude

from Medicaid, individuals who: (1) are part of a mandatory population group; (2) meet the

minimum financial eligibility criteria applicable to that population group; (3) are residents of the

state in which they apply; and (4) are U.S. citizens or certain qualified immigrants. Id.

§§ 1396a(a)(10)(A), 1396a(b)(2), (3); 8 U.S.C. §§ 1611, 1641.

       35.     The mandatory Medicaid population groups include children; parents and certain

other caretaker relatives; pregnant women; and the elderly, blind, and disabled. 42 U.S.C.

§ 1396a(a)(10)(A)(i).

       36.     In 2010, Congress passed, and the President signed, comprehensive health

insurance reform legislation, the Patient Protection and Affordable Care Act (“ACA”). Pub. L. No.

111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act


                                                 9
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 10 of 46



of 2010, Pub. L. No. 111-152, 124 Stat. 1029. “The Act aims to increase the number of Americans

covered by health insurance and decrease the cost of health care.” Nat’l Fed’n of Indep. Bus. v.

Sebelius, 567 U.S. 519, 538 (2012).

       37.     As part of the effort to ensure comprehensive health insurance coverage, Congress

amended the Medicaid Act to add an additional mandatory population group. Effective January 1,

2014, the Medicaid Act requires participating states to cover adults who are under age 65, are not

eligible for Medicare, do not fall within another Medicaid eligibility category, and have household

incomes below 133% FPL. 42 U.S.C. § 1396a(a)(10)(A)(i)(VIII), (e)(14). This group is often

called the “expansion population,” and it includes adults in a variety of family circumstances:

parents living with children (whose incomes exceed the state-established limit for the mandatory

parent/caretaker relative population group); parents of older children who have left the home; and

adults without children.

       38.     States receive enhanced federal reimbursement rates for medical assistance

provided to the Medicaid expansion population: 94% federal dollars in 2019, and 90% for 2020

and each year thereafter. Id. § 1396d(y).

       39.     The Supreme Court’s decision in National Federation of Independent Business v.

Sebelius barred HHS from terminating Medicaid funding to states that choose not to extend

Medicaid coverage to the expansion population. 567 U.S. 519 (2012).

       40.     States that cover the expansion population submit state plan amendments electing

to provide this coverage. To date, 37 states (including DC) have approved state plans covering the

expansion population.

       41.     New Hampshire has an approved state Medicaid plan that covers the expansion

population.


                                                10
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 11 of 46



       42.     Once a state elects to expand coverage to the expansion population, it becomes a

mandatory coverage group. See 42 U.S.C. § 1396a(a)(10)(A)(i)(VIII).

       43.     As noted above, the Medicaid Act allows states to extend Medicaid eligibility to

certain optional population groups, including: children and pregnant women with incomes between

133% and 185% of FPL, see id. § 1396a(a)(10)(A)(ii)(IX), limited-income aged, blind, and/or

disabled individuals receiving home and community-based services, id. § 1396a(a)(10)(A)(ii)(VI),

and “medically needy” individuals who would fall within a mandatory population but for excess

income or resources, id. § 1396a(a)(10)(C).

       44.     The Medicaid Act requires a participating state to cover all members of a covered

population group. In other words, the state may not cover subsets of a population group described

in the Medicaid Act. Id. § 1396a(a)(10)(B). This requirement applies to optional and mandatory

population groups. Thus, if a state elects to cover an optional group, it must cover all eligible

individuals within that group. Id.

       45.     States cannot impose additional eligibility requirements that are not explicitly

allowed by the Medicaid Act. See id. § 1396(a)(10)(A).

       46.     In addition to addressing who is eligible for medical assistance, the Medicaid Act

mandates how states must make and implement eligibility determinations to ensure that all eligible

people who apply are served and get coverage.

       47.     States must determine eligibility and provide medical assistance to all eligible in-

dividuals with “reasonable promptness.” 42 U.S.C. § 1396a(a)(8); 42 C.F.R. § 435.912(c)(3) (re-

quiring states to determine eligibility within 90 days for individuals who apply on the basis of

disability and 45 days for all other individuals). An individual may apply for and enroll in Medicaid

at any time. 42 U.S.C. § 1396a(a)(8); 42 C.F.R. § 435.906.


                                                 11
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 12 of 46



       48.      The Medicaid Act has also always required states to provide retroactive coverage

to ensure that people can obtain timely care and avoid incurring medical debts. Social Security

Amendments of 1965, Pub. L. No. 89-97, § 1905(a), 79 Stat. 286, 351 (codified at 42 U.S.C.

§§ 1396a(a)(34), 1396d(a)); see also S. Report No. 92-1230, 92nd Congress, 2nd Session, pg. 209

(1972) (noting the purpose of retroactive coverage is to protect individuals “who are eligible for

[M]edicaid but do not apply for assistance until after they have received care, either because they

did not know about the [M]edicaid eligibility requirements or because the sudden nature of their

illness prevented their applying.”). Specifically, states must provide medical assistance for care

provided in or after the third month before the month of application, as long as the enrollee would

have been eligible for Medicaid at the time the services were received. 42 U.S.C. §§ 1396a(a)(34),

1396d(a).

       49.     The Medicaid Act requires states to “provide such safeguards as may be necessary

to assure that eligibility . . . and such care and services will be provided, in a manner consistent

with simplicity of administration and the best interests of the recipients.” Id. § 1396a(a)(19).

       C.      The Secretary’s Section 1115 Waiver Authority

       50.     Section 1115 of the Social Security Act, codified at 42 U.S.C. § 1315, grants the

Secretary authority to waive a state’s compliance with certain requirements of the Medicaid Act

under certain conditions.

       51.     The Secretary may grant a Section 1115 Medicaid waiver only in the case of an

“experimental, pilot, or demonstration project which . . . is likely to assist in promoting the

objectives” of the Medicaid Act. Id. § 1315(a).

       52.     The Secretary may only waive requirements of Section 1396a for Section 1115

projects relating to Medicaid. Id. § 1315(a)(1).


                                                   12
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 13 of 46



        53.        The Secretary may not waive compliance with requirements that Congress has

placed outside of Section 1396a.

        54.        The Secretary may grant a Section 1115 waiver only to the extent and for the period

necessary to enable the state to carry out the experimental, pilot, or demonstration project. Id.

        55.        The costs of such a project, upon approval, are included as expenditures under the

State Medicaid plan. Id. § 1315(a)(2).

        56.        The Secretary must follow certain procedural requirements before he may approve

a Section 1115 project. Id. § 1315(d); 42 C.F.R. §§ 431.400 to 431.416. In particular, after

receiving a complete application from a state (following a state-level public comment period), the

Secretary must provide a 30-day public notice and comment period. 42 U.S.C. § 1315(d); 42 C.F.R.

§ 431.416.

        57.        The Secretary does not have the authority under Section 1115 to waive compliance

with other federal laws, such as the United States Constitution, the Americans with Disabilities

Act, or other federal statutes.

        58.        For example, the Fair Labor Standards Act (“FLSA”) requires that all individuals,

including individuals receiving public benefits, be compensated at least the minimum wage in

exchange for hours worked. See 29 U.S.C. § 206(a)(1)(C); Dep’t of Labor, How Workplace Laws

Apply         to       Welfare       Recipients      at      2      (1997),      https://nclej.org/wp-

content/uploads/2015/11/LaborProtectionsAndWelfareReform.pdf (last visited Mar. 20, 2019).

Notably, the Supplemental Nutrition Assistance Program (“SNAP”) and Temporary Assistance

for Needy Families (“TANF”) statutes specifically refer to work requirements and further describe

how the benefits interact with the FLSA minimum wage protections. See 7 U.S.C. § 2029(a)(1)

(SNAP); 42 U.S.C. § 607 (TANF). There are no such references or descriptions in the Medicaid


                                                   13
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 14 of 46



Act. According to the Department of Labor, medical assistance, unlike SNAP and TANF cash

benefits, may not be substituted for a wage. See How Workplace Laws Apply to Welfare Recipients

at 4.

        D.    Medicaid in New Hampshire

        59.   New Hampshire, like all other states, has elected to participate in Medicaid. See

N.H. Rev. Stat. Ann. §§ 167:63; 161:4-a(X). The New Hampshire Department of Health & Human

Services (“NHDHHS”) administers the program at the state level.

        60.   The federal government typically reimburses New Hampshire for 50% of the cost

of providing medical assistance through its Medicaid program. See 81 Fed. Reg. 80078-79 (Nov.

15, 2016) (fiscal year 2018); 82 Fed. Reg. 55383-85 (Nov. 21, 2017) (fiscal year 2019); 83 Fed.

Reg. 61157-01 (Nov. 28, 2018) (fiscal year 2020).

        61.   Effective July 1, 2014, New Hampshire amended its state Medicaid plan to include

the Medicaid expansion population, i.e., adults who are under age 65; who do not fit into another

Medicaid (or Medicare) eligibility category; and who have household income below 133% of FPL.

See New Hampshire State Plan Amendment 14-0004, https://www.medicaid.gov/State-resource-

center/Medicaid-State-Plan-Amendments/Downloads/NH/NH-14-0004.pdf (last visited Mar. 20,

2019). The expansion is also referred to as the New Hampshire Health Protection Program

(NHHPP).

        62.   As noted above, New Hampshire receives enhanced federal reimbursement for

medical assistance provided to the expansion population: 94% federal dollars in 2019, and 90%

for 2020 and each year thereafter. 42 U.S.C. § 1396d(y).

        63.   The Medicaid expansion in New Hampshire covers over 50,000 people in any given

month. See N.H. Dep’t of Health & Human Servs., New Hampshire Medicaid Enrollment


                                               14
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 15 of 46



Demographic      Trends    and     Geography      (January    2019)     2    (Feb.    4,   2019),

https://www.dhhs.nh.gov/ombp/medicaid/documents/nhhpp-enroll-demo-013119.pdf (last visited

Mar. 20, 2019) (reporting enrollment for “NHHPP Eligibility Group”). Since the State first

expanded, over 130,000 individuals have been enrolled at some point in time. New Hampshire

Fiscal Pol’y Inst., Medicaid Expansion in New Hampshire and the State Senate’s Proposed

Changes 3 (Mar. 30, 2018), http://nhfpi.org/wp-content/uploads/2018/03/Issue-Brief-Medicaid-

Expansion-in-New-Hampshire-and-the-State-Senates-Proposed-Changes.pdf (last visited Mar.

20, 2019).

       64.     After Medicaid expansion, New Hampshire’s uninsured rate fell from 10.7% in

2013 to 5.8% in 2017. New Hampshire Insurance Dep’t, 2017 Final Report of the Health Care

Premium and Claim Cost Drivers 4 (Dec. 1, 2017), https://www.nh.gov/insurance/reports/docu-

ments/2018-nhid-annual-hearing-final-report.pdf (last visited Mar. 20, 2019).

       65.     Large numbers of individuals in the expansion population have used their Medicaid

coverage, receiving critical preventive care and treatment. As of September 2017, 25,800 individ-

uals had obtained preventive care visits, while 10,500 had received screening for cervical cancer;

6,600, for breast cancer; and 4,700, for colorectal cancer. Moreover, 41,600 people received men-

tal health services; 23,400 received cardiovascular treatment; 16,000 received services for asthma

or chronic obstructive pulmonary disease; 11,000 received substance use disorder services; 6,100

received diabetes treatment; 1,300 received cancer treatment services. N.H. Dep’t of Health &

Human Servs., New Hampshire Health Protection Program 3-4 (Sept. 27, 2017),

https://www.dhhs.nh.gov/ombp/pap/documents/dhhs-pap.pdf (last visited Mar. 20, 2019).

       66.     In 2015, after implementing the Medicaid expansion, New Hampshire applied for

a Section 1115 waiver called “New Hampshire Health Protection Program (NHHPP) Premium


                                               15
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 16 of 46



Assistance” (“Premium Assistance Program”) to change the way it provided coverage to the

expansion group. The Secretary approved a two-year waiver, from January 1, 2016 through

December 31, 2018. (See Letter from Andrew Slavitt, Acting Adm’r, Ctrs. for Medicare &

Medicaid Servs., to Nicholas A. Toumpas, Comm’r, N.H. Dep’t of Health & Human Servs. (Mar.

4, 2015) (“Premium Assistance Program”) (Exh. A, hereto).

        67.    Through this Premium Assistance Program, the State provided coverage to most of

the expansion population by enrolling them in the private, qualified health plans offered on the

Marketplace and paying their premiums. Id. at Special Terms and Conditions ¶ 26. Because the

private plans do not cover all of the services that the Medicaid Act requires New Hampshire to

provide, enrollees continue to receive some services directly through the State Medicaid program.

See id. at Special Terms and Conditions ¶¶ 36-38.

        68.    Individuals identified as medically frail were exempted from the Premium

Assistance Program.

        69.    The State’s application also sought to waive retroactive coverage. The Secretary

imposed conditions on the State before allowing this waiver, permitting the State to terminate

retroactive coverage only if: (1) the State submitted data establishing that “there is seamless cov-

erage that does not result in gaps in coverage prior to the time that a Medicaid application is filed,

for individuals in the populations affected by the demonstration” and providing “a description of

its renewal process and data related to that process, as well as any relevant data related to coverage

continuity to evaluate whether individuals are losing coverage upon renewal”; and (2) CMS deter-

mined “that sufficient data has been provided to establish that retroactive coverage prior to the

date of application is not necessary to fill gaps in coverage.” Id. at Special Terms and Conditions

¶ 21.


                                                 16
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 17 of 46



         70.    CMS has never made a determination that New Hampshire provided sufficient data

to “establish that retroactive coverage prior to the date of application is not necessary to fill gaps

in coverage.”

         E.     The New Hampshire Health Protection Program Premium Assistance
                Amendment

         71.    On or about August 10, 2016, New Hampshire submitted a request to HHS to

amend the Premium Assistance Program to, among other things, include a work requirement as a

condition of eligibility in order to “increase personal responsibility.” See Letter from Jeffrey A.

Meyers, Comm’r, N.H. Dep’t of Health & Human Servs., to Jennifer Kostesich, Project Officer,

Div. of Medicaid Expansion Demonstrations, Ctrs. for Medicare & Medicaid Servs. (Aug. 10,

2016),          https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Waiv-

ers/1115/downloads/nh/health-protection-program/nh-health-protection-program-premium-assis-

tance-state-application-081016.pdf (last visited Mar. 20, 2019).

         72.    CMS denied New Hampshire’s request to impose the work requirement, stating in

part that the proposal “could undermine access, efficiency, and quality of care provided to Medi-

caid beneficiaries and do[es] not support the objectives of the Medicaid program.” Letter from

Vikki Wachino, Dir., Ctr. for Medicaid & CHIP Servs., to Jeffrey A. Meyers, Comm’r, N.H. Dep’t

of Health & Human Servs. (Nov. 1, 2016), https://www.medicaid.gov/Medicaid-CHIP-Program-

Information/By-Topics/Waivers/1115/downloads/nh/health-protection-program/nh-health-pro-

tection-program-premium-assistance-cms-response-110116.pdf (last visited Mar. 20, 2019).

         73.    On or about October 24, 2017, Governor Sununu again submitted a request to the

Secretary to amend the Premium Assistance Program to include work requirements. Letter from

Christopher T. Sununu, Gov. of N.H., to Eric D. Hargan, Acting Sec’y, U.S. Dep’t of Health &



                                                 17
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 18 of 46



Human Servs. (Oct. 24, 2017), https://www.medicaid.gov/Medicaid-CHIP-Program-Infor-

mation/By-Topics/Waivers/1115/downloads/nh/nh-health-protection-program-premium-assis-

tance-pa3.pdf (last visited Mar. 20, 2019), (“Premium Assistance Amendment”).

       74.     According to New Hampshire, the work requirements were intended to “encourage

unemployed and underemployed adults to proceed to full employment,” so that “residents graduate

from safety net programs and attain or return [to] a financially stable life.” Id. at 12.

       75.     The State’s request did not provide an estimate of the number of individuals who

would lose coverage as a result of the work requirement.

       76.     CMS held a public comment period on the proposed Premium Assistance Amend-

ment from November 2, 2017 to December 2, 2017. See Medicaid.gov, New Hampshire Health

Protection Program Premium Assistance – 2017 Amendment, https://public.medicaid.gov/con-

nect.ti/public.comments/view?objectId=1893571 (last visited Mar. 20, 2019).

       77.     On May 7, 2018, the Secretary approved the Premium Assistance Amendment, pur-

suant to Section 1115 and effective through the end of 2018. See Letter from Seema Verma, Adm’r,

Ctrs. for Medicare & Medicaid Servs., to Henry D. Lipman, Medicaid Dir., N.H. Dep’t of Health

& Human Servs. (May 7, 2018), https://www.medicaid.gov/Medicaid-CHIP-Program-Infor-

mation/By-Topics/Waivers/1115/downloads/nh/health-protection-program/nh-health-protection-

program-premium-assistance-appvl-2018-amdmnt-20180507.pdf (last visited Mar. 20, 2019),

(hereinafter “Premium Assistance Amendment Approval”).

       78.     Although the Premium Assistance Amendment Approval only extended through

December 31, 2018, it did not grant New Hampshire permission to implement the work require-

ment until on or after January 1, 2019.




                                                  18
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 19 of 46



       F.      The Granite Advantage Application

       79.     On or about July 23, 2018, Governor Sununu submitted another request to the Sec-

retary, requesting permission to extend and amend the existing NHHPP Premium Assistance

waiver in order to implement a new program called “Granite Advantage.” Letter from Christopher

T. Sununu, Gov. of N.H., to Alex M. Azar II, Sec’y, U.S. Dep’t of Health & Human Servs. (July

23, 2018), https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Waiv-

ers/1115/downloads/nh/nh-health-protection-program-premium-assistance-pa4.pdf (last visited

Mar. 20, 2019), (hereinafter “Granite Advantage Application”).

       80.     The Granite Advantage Application did not seek to extend the previous Section

1115 waivers that allowed the State to use the premium assistance model to cover the expansion

population. Id. at 2-3.

       81.     Instead, on or about August 6, 2018, New Hampshire submitted a State Plan

Amendment to cover the Medicaid expansion population through Medicaid managed care plans

starting January 1, 2019. The Secretary approved the State Plan Amendment on September 13,

2018. See New Hampshire State Plan Amendment 18-0009, Managed Care - Addition of Granite

Advantage     Program,      https://www.medicaid.gov/State-resource-center/Medicaid-State-Plan-

Amendments/Downloads/NH/NH-18-0009.pdf (last visited Mar. 20, 2019); see also Granite Ad-

vantage Application at 2.

       82.     In the Granite Advantage waiver application, New Hampshire requested authority

to extend the work requirements for a five-year period and to eliminate retroactive coverage. See

Granite Advantage Application at 19-20 (listing requested waivers).

       83.     Governor Sununu described the goal of the work requirements to “lift thousands of

Granite Staters towards independence and self-sufficiency.” Id. at 1.


                                                19
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 20 of 46



         84.   The State’s request did not provide an estimate of the number of individuals who

would lose coverage as a result of the work requirement. Likewise, New Hampshire did not indi-

cate the number of individuals who would incur medical costs due to the elimination of retroactive

coverage or the amount of those costs. The State did not include any data regarding the availability

of seamless coverage in New Hampshire without retroactive coverage.

         85.   CMS held a public comment period on the Granite Advantage Application from

August 3, 2018 to September 2, 2018. See Medicaid.gov, New Hampshire Health Protection Pro-

gram Premium Assistance Pending Application - Extension Application, https://public.medi-

caid.gov/connect.ti/public.comments/viewQuestionnaire?qid=1897891 (last visited Mar. 20,

2019).

         86.   On November 30, 2018, the Secretary approved the Granite Advantage Applica-

tion, effective through 2023. See Letter from Mary C. Mayhew, Deputy Adm’r & Dir., Ctrs. for

Medicare & Medicaid Servs. to Henry D. Lipman, Medicaid Dir., N.H. Dep’t of Health & Human

Servs. (Nov. 30, 2018), https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-

Topics/Waivers/1115/downloads/nh/nh-granite-advantage-health-care-program-ca.pdf (last vis-

ited Mar. 20, 2019) (hereinafter “Granite Advantage Approval”).

         87.   The Granite Advantage Approval granted New Hampshire permission to imple-

ment the work requirement on or after January 1, 2019.

         88.   The Granite Advantage Approval also waived the three-months’ retroactive cover-

age requirement so that Medicaid coverage starts on the date of application. Neither the State’s

application nor the Secretary’s approval explained how the State had met the condition CMS had

previously set forth—that New Hampshire provide data sufficient to establish that the State had




                                                20
           Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 21 of 46



implemented seamless coverage. See Granite Advantage Application; Granite Advantage Ap-

proval.

          89.   HHS’s approval of Granite Advantage did not provide an estimate of the number

of individuals who would lose coverage as a result of the project.

Work and Community Engagement Requirements

          90.   The Premium Assistance Approval and Granite Advantage Approval added a new

condition of eligibility that is not permitted under the Medicaid Act: Enrollees ages 19 to 64 must

engage in 100 hours of specified employment or community engagement activities every month

and may not carry forward extra hours from one month to the next. Granite Advantage Approval,

at Special Terms and Conditions ¶¶ 16, 18, 20-21.

          91.   This work requirement does not apply to pregnant women, medically frail individ-

uals, or individuals with a disability or other condition that prevents them from working. Id. ¶ 19.

In addition, enrollees who meet certain other criteria are exempt from the requirement, such as

having a child under age six, participating in a state-certified drug court program, being exempt

from a work requirement in SNAP or TANF, and caring for a child with a disability. Id.

          92.   Enrollees who are not exempt must report their work activities each month.

          93.   Individuals can also obtain limited “good cause” exceptions to reduce the required

number of hours they must complete each month. Individuals may request good cause for events

like the birth or death of a family member, a family emergency, experiencing domestic violence,

severe weather, and homelessness. To request good cause exceptions, individuals must generally

calculate the extent of the exemption by multiplying the number of days the event prevented them

from completing the requirements by 8 hours for each day.




                                                21
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 22 of 46



        94.     If enrollees subject to the work requirement do not meet it, the State will allow the

individual to “cure” the missing hours (that is, to make up the missing hours) in the following

month. Id. ¶ 22(b). If an individual does not “cure” the missing hours in the following month, their

coverage will be “suspended.” Id. ¶ 22.

        95.     When an individual’s coverage is “suspended,” they can reactivate coverage with-

out submitting a new application. But the State will prohibit an individual whose coverage has

been “suspended” from re-activating their coverage unless they satisfy the deficiency in the miss-

ing hours, demonstrate that one of the narrow “good cause” exceptions would have applied at the

time of noncompliance, or show that they qualify for an exemption or a different Medicaid eligi-

bility group. Id.

        96.     As approved by CMS, beginning May 1, 2020, the “repeated consecutive use of the

opportunity to cure . . . for an entire one-year eligibility period is prohibited.” Id. ¶ 22(c). The State

did not request this additional restriction on eligibility, and the public did not have an opportunity

to comment on it. The Secretary did not define what it means to have “repeated consecutive use of

the opportunity to cure.”

        97.     If an individual is not in compliance with the work requirements on their annual

redetermination date, the State will terminate coverage. Id. ¶ 22(e).

        98.     The State has begun implementation of the work and community engagement

requirements. The State sent notices to Granite Advantage enrollees describing the new

requirements. The State has also sent notices to individuals identifying who must comply with the

requirements and who is automatically exempt. Individuals who are not exempt must begin

complying with the requirements starting June 1, 2019.




                                                   22
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 23 of 46



Retroactive Eligibility

       99.     The Medicaid Act requires States to provide that

       in the case of any individual who has been determined to be eligible for medical
       assistance . . . such assistance will be made available to him for care and services
       included under the plan and furnished in or after the third month before the month
       in which he made application . . . for such assistance if such individual was . . .
       eligible for such assistance at the time such care and services were furnished.

42 U.S.C. § 1396a(a)(34).

       100.    Separately, Section 1396d(a) defines “medical assistance” to include coverage for

services received by eligible individuals during the three-month period prior to the month of ap-

plication. Id. § 1396d(a).

       101.    There is no authority for the Secretary to grant a waiver of Section 1396d(a).

       102.    Under the Granite Advantage Approval, retroactive coverage as required by the

statute is terminated. Instead, the State will only pay for services received on or after the date of

application. Granite Advantage Approval, supra, at Special Terms and Conditions ¶ 17.

       103.    New Hampshire stopped providing retroactive coverage as of January 1, 2019.

       G.      Action Taken by the Defendants to Allow Work Requirements

       104.    Prior to 2017, CMS’s website stated that the purpose of Section 1115 waivers is to

“demonstrate and evaluate policy approaches such as:

       • Expanding eligibility to individuals who are not otherwise Medicaid or CHIP eligible;

       • Providing services not typically covered by Medicaid; or

       • Using innovative service delivery systems that improve care, increase efficiency, and
         reduce costs.”

Medicaid.gov, About Section 1115 Demonstrations, https://www.medicaid.gov/medicaid/section-

1115-demo/about-1115/index.html (last visited September 5, 2017). The “general criteria” CMS

used when assessing waiver applications included whether the demonstration would:

                                                 23
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 24 of 46



      1. increase and strengthen overall coverage of low-income individuals in the state;

      2. increase access to, stabilize, and strengthen providers and provider networks available
         to serve Medicaid and low-income populations in the state;

      3. improve health outcomes for Medicaid and other low-income populations in the state;
         or

      4. increase the efficiency and quality of care for Medicaid and other low-income popula-
         tions through initiatives to transform service delivery networks.

Id.

       105.   Prior to 2017, CMS recognized that work requirements do “not support the objec-

tives of the [Medicaid] program” and “could undermine access to care.” Letter from Andrew M.

Slavitt, Acting Adm’r, Ctrs. for Medicare & Medicaid Servs., to Thomas Betlach, Dir., Az. Health

Care Cost Containment System (Sept. 30, 2016); see Sec’y of Health & Human Services Sylvia

Burwell, Hearing on The President’s Fiscal Year 2017 Budget, Responses to Additional Questions

for the Record, U.S. House of Rep. Energy & Commerce Health Subcommittee at 35 (Feb. 24,

2016), https://docs.house.gov/meetings/IF/IF14/20160224/104521/HHRG-114-IF14-Wstate-Bur-

wellS-20160224-SD002.pdf (last visited Mar. 20, 2019).

       106.   As noted above, consistent with that understanding, in 2016, CMS denied New

Hampshire’s request to impose a work requirement in Medicaid, stating in part that the proposal

“do[es] not support the objectives of the Medicaid program.” Letter from Vikki Wachino, Dir.,

Ctr. for Medicaid & CHIP Servs., to Jeffrey A. Meyers, Comm’r, N.H. Dep’t of Health & Human

Servs. (Nov. 1, 2016), https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Top-

ics/Waivers/1115/downloads/nh/health-protection-program/nh-health-protection-program-pre-

mium-assistance-cms-response-110116.pdf (last visited Mar. 20, 2019).

       107.   The current HHS abruptly reversed course to authorize work requirements in Med-

icaid as part of President Trump’s vow to “explode” the ACA and its Medicaid expansion. Amy

                                              24
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 25 of 46



Goldstein & Juliet Eilperin, Affordable Care Act Remains “Law of the Land,” but Trump Vows to

Explode It, Wash. Post, Mar. 24, 2017, https://wapo.st/2Do6m8v (last visited Mar. 20, 2019).

        108.    When he took office, President Trump signed an Executive Order calling on federal

agencies to undo the ACA “[t]o the maximum extent permitted by law.” Executive Order 13765,

Minimizing the Economic Burden of the Patient Protection and Affordable Care Act Pending Re-

peal,   82     Fed.   Reg.   8351   (Jan.   20,    2017),   https://www.federalregister.gov/docu-

ments/2017/01/24/2017-01799/minimizing-the-economic-burden-of-the-patient-protection-and-

affordable-care-act-pending-repeal (last visited Mar. 20, 2019).

        109.    On March 14, 2017, Defendant Seema Verma was sworn in as the Administrator

of CMS. Defendant Verma and former Secretary Price immediately issued a letter to state gover-

nors announcing CMS’s disagreement with the purpose and objectives of the Medicaid Act, stating

that “[t]he expansion of Medicaid through the Affordable Care Act (‘ACA’) to non-disabled,

working-age adults without dependent children was a clear departure from the core, historical mis-

sion of the program.” See Sec’y of Health & Human Servs., Dear Governor Letter, at 1,

https://www.hhs.gov/sites/default/files/sec-price-admin-verma-ltr.pdf (last visited Mar. 20, 2019).

        110.    Since then, Defendant Verma has made repeated public statements criticizing the

expansion of Medicaid to “able-bodied individual[s],” advocating for lower enrollment in Medi-

caid and outlining plans to “reform” Medicaid through agency action. Casey Ross, Trump health

official Seema Verma has a plan to slash Medicaid rolls. Here’s how, Stat News, Oct. 26, 2017,

https://www.statnews.com/2017/10/26/seema-verma-medicaid-plan/ (last visited Mar. 20, 2019).

        111.    For instance, on June 27, 2017, Defendant Verma wrote an opinion piece in the

Washington Post observing that “U.S. policymakers have a rare opportunity, through a combina-

tion of congressional and administrative actions, to fundamentally transform Medicaid.” Seema


                                                  25
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 26 of 46



Verma, Lawmakers have a rare chance to transform Medicaid. They should take it, Wash. Post,

June 27, 2017, https://wapo.st/2yQ9XIE (last visited Mar. 20, 2019).

         112.   On November 7, 2017, at a speech before the National Association of Medicaid

Directors, Defendant Verma declared that the ACA’s decision to “move[] millions of working-

age, non-disabled adults into” Medicaid “does not make sense” and announced that CMS would

resist that change by approving state waivers that contain work requirements. Speech: Remarks by

Administrator Seema Verma at the National Association of Medicaid Directors (NAMD) 2017

Fall Conference, CMS.Gov (Nov. 7, 2017), https://go.cms.gov/2PELxLW (last visited Mar. 20,

2019).

         113.   On November 10, 2017, Defendant Verma gave an interview in which she declared

that one of the “major, fundamental flaws in the Affordable Care Act was putting in able bodied

adults,” declaring that Medicaid was “not designed for an able bodied person” and announcing

that CMS is “trying” to “restructure the Medicaid program.” Wall Street Journal, The Future of:

Health Care (Nov. 10, 2017), https://on.wsj.com/2AMeGMW (last visited Mar. 20, 2019).

         114.   In early November 2017, CMS revised its website to invite states to submit Section

1115 waivers that would:

         1. Improve access to high-quality, person-centered services that produce positive health
            outcomes for individuals;

         2. Promote efficiencies that ensure Medicaid’s sustainability for beneficiaries over the
            long term;

         3. Support coordinated strategies to address certain health determinants that promote
            upward mobility, greater independence, and improved quality of life among
            individuals;

         4. Strengthen beneficiary engagement in their personal healthcare plan, including
            incentive structures that promote responsible decision-making;

         5. Enhance alignment between Medicaid policies and commercial health insurance
            products to facilitate smoother beneficiary transition; and
                                                26
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 27 of 46



        6. Advance innovative delivery system and payment models to strengthen provider
           network capacity and drive greater value for Medicaid.

Medicaid.gov, About Section 1115 Demonstrations, https://www.medicaid.gov/medicaid/section-

1115-demo/about-1115/index.html (last visited Mar. 20, 2019).

        115.    On January 11, 2018, Defendant CMS issued the State Medicaid Letter, titled “Op-

portunities to Promote Work and Community Engagement Among Medicaid Beneficiaries.” Letter

from Brian Neale, Dir., Ctr. for Medicaid & CHIP Servs., to State Medicaid Directors (Jan. 11,

2018), https://www.medicaid.gov/federal-policy-guidance/downloads/smd18002.pdf (last visited

Mar. 20, 2019).

        116.    The nine-page document “announc[es] a new policy” that allows states to apply

“work and community engagement” requirements to certain Medicaid recipients—specifically,

“non-elderly, non-pregnant adult Medicaid beneficiaries who are eligible for Medicaid on a basis

other than disability.” Id. at 1.

        117.    The State Medicaid Letter acknowledges that allowing states to implement work

requirements “is a shift from prior agency policy.” Id. at 3.

        118.    The State Medicaid Letter was not submitted for notice and public comment and

was not published in the Federal Register.

        119.    The same day CMS issued the State Medicaid Letter, it received several letters crit-

ical of this novel policy position, including from members of Congress and nonprofit organiza-

tions. The National Health Law Program (“NHeLP”) noted that the State Medicaid Letter “entirely

ignore[d] the wealth of literature regarding the negative health consequences of work require-

ments, which was repeatedly cited by NHeLP and others in those state-specific comments.” Letter

from Jane Perkins, Legal Dir., Nat’l Health Law Prog., to Brian Neale, Dir., Ctrs. for Medicare &

Medicaid Servs. (Jan. 11, 2018), https://9kqpw4dcaw91s37kozm5jx17-wpengine.netdna-

                                                 27
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 28 of 46



ssl.com/wp-content/uploads/2018/01/NHeLP-Letter-Re-Work-DSMD.pdf (last visited Mar. 20,

2019).

         120.   On or about January 18, 2018, CMS further emphasized that it disagrees with the

legislative expansion of Medicaid under the ACA and that it had announced the “new policy guid-

ance” to support state implementation of work requirements intended to target that expansion pop-

ulation. CMS, Community Engagement Initiative Frequently Asked Questions, https://www.med-

icaid.gov/medicaid/section-1115-demo/community-engagement/index.html (last visited Mar. 20,

2019).

         121.   In approving the Premium Assistance Amendment’s work and community engage-

ment requirement, CMS cited the State Medicaid Letter. See Premium Assistance Approval at 3.

In both the Premium Assistance Approval and the Granite Advantage Approval, CMS included

terms and conditions that require New Hampshire to follow requirements set out in the State Med-

icaid Letter. See, e.g., Premium Assistance Amendment Approval at Special Terms and Conditions

(“STCs”) ¶ 44 (exempting from work requirement enrollees with an acute medical condition that

would prevent compliance); Granite Advantage Approval at STCs ¶ 19 (same); Premium Assis-

tance Amendment Approval at STCs ¶ 44 (exempting individuals identified by the state as medi-

cally frail); Granite Advantage Approval at STCs ¶ 19 (same); Premium Assistance Amendment

Approval at STCs ¶ 44 (exempting enrollees participating in substance use disorder treatment);

Granite Advantage Approval at STCs ¶ 19 (same); Premium Assistance Amendment Approval at

STCs ¶ 44 (exempting enrollees who are exempt from SNAP/TANF work requirements); Granite

Advantage Approval at STCs ¶ 19 (same); Premium Assistance Amendment Approval at STCs

¶ 45 (counting compliance with SNAP/TANF requirements as compliance with Medicaid work




                                               28
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 29 of 46



requirements); Granite Advantage Approval at STCs ¶ 20 (same); Premium Assistance Amend-

ment Approval at STCs ¶ 46(a) (requiring reasonable modifications for enrollees with ADA-pro-

tected disabilities, including exemption from participation); Granite Advantage Approval at STCs

¶ 21(a) (same); Premium Assistance Amendment Approval at STCs ¶ 48(n) (promising that New

Hampshire will assess areas with limited economies and/or educational activities or higher barriers

to participation to determine whether further exemptions or modifications are needed to the work

requirement); Granite Advantage Approval at STCs ¶ 24(i) (same).

       122.    The Secretary has implemented the policy guidance in the State Medicaid Letter

and approved similar work requirements in several states: Kentucky, Arkansas, Indiana, Wiscon-

sin, Michigan, Maine, Arizona, and most recently, on March 15, 2019, in Ohio. See also Seema

Verma, Adm’r, Ctrs. for Medicare & Medicaid Servs. (@Seema CMS), Twitter (Mar. 5, 2018,

9:45 AM), https://twitter.com/SeemaCMS/status/1076221399390478336 (last visited Mar. 20,

2019) (“Maine marks the 7th community engagement demonstration we have approved since an-

nouncing this important opportunity earlier this year.”).

       123.    The Defendants have continued to express their opposition to the Medicaid expan-

sion and their intent to transform the Medicaid program through work requirements. For example,

Defendant Verma stated: “As you know, Obamacare put millions of people, millions of able-bod-

ied individuals, into a program that was built for our most needy, for our most vulnerable citizens.

And so, we think that the program needs change. It needs to be more adaptable and more flexible

to address the needs of the newly-covered population.” Interview by Bertha Coombs, CNBC, with

Seema Verma, Adm’r, Ctrs. for Medicare & Medicaid Servs. (May 1, 2018).

       124.    In July 2018, after Stewart v. Azar, 313 F. Supp. 3d 237 (D.D.C. 2018) vacated and

remanded HHS’s approval of Kentucky’s Section 1115 waiver to, among other things, impose


                                                29
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 30 of 46



work requirements and terminate retroactive coverage, Defendant Verma reiterated that CMS is

“very committed” to work requirements and wants “to push ahead with our policy initiatives and

goals.” Dan Goldberg, Verma: Court ruling won’t close door on other Medicaid work requests,

Politico, July 17, 2018, https://www.politico.com/story/2018/07/17/trump-medicaid-work-re-

quests-states-verma-726303 (last visited Mar. 20, 2019).

       125.     In July 2018, Defendant Azar similarly stated: “We are undeterred. We are pro-

ceeding forward. . . . We’re fully committed to work requirements and community participation in

the Medicaid program. . . . we will continue to litigate, we will continue to approve plans, we will

continue to work with states. We are moving forward.” Colby Itkowitz, The Health 202: Trump

administration ‘undeterred’ by court ruling against Medicaid work requirements, Wash. Post, July

25,           2018,         https://www.washingtonpost.com/news/powerpost/paloma/the-health-

202/2018/07/27/the-health-202-trump-administration-undeterred-by-court-ruling-against-medi-

caid-work-requirements/5b5a10bb1b326b1e64695577/?utm_term=.7ba76e8a0719 (last visited

Mar. 20, 2019); see also Alex M. Azar II, Sec’y, U.S. Dep’t of Health & Human Servs., Remarks

on State Healthcare Innovation at the American Legislative Exchange Council Annual Meeting

(Aug. 8, 2018) (“[Defendant Verma] is now overseeing the next great generation of transformation

in Medicaid, through our efforts to encourage work and other forms of community engagement.”).

       126.     In a speech on September 27, 2018, Defendant Verma explained that the State Med-

icaid Letter “guidance was followed by four approvals of innovative Medicaid demonstrations”

and elaborated that “[w]e are committed to this issue and we are moving closer to approving even

more state waivers. As such, I’m happy to share with you today that we have finalized the terms

for our next innovative community engagement demonstration, which we expect to deliver to the

state very soon.” Ctrs. for Medicare & Medicaid Servs., “SPEECH: Remarks by Administrator


                                                30
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 31 of 46



Seema Verma at the 2018 Medicaid Managed Care Summit” (Sep. 27, 2018),

https://www.cms.gov/newsroom/press-releases/speech-remarks-administrator-seema-verma-

2018-medicaid-managed-care-summit (last visited Mar. 20, 2019).

       127.    On December 21, 2018, Administrator Verma tweeted, “The Christmas sleigh has

made deliveries to Kansas, Rhode Island, Michigan, and Maine to drop off signed #Medicaid

waivers. Christmas came early for these Governors. . . .” Seema Verma, Adm’r, Ctrs. for Medicare

& Medicaid Servs. (@Seema CMS), Twitter (Mar. 5, 2018, 1:13 PM), https://twit-

ter.com/seemacms/status/1076224135037108224?lang=en (last visited Mar. 20, 2019).

       128.    On March 11, 2019, President Trump issued his proposed 2020 budget. That budget

proposes legislation to impose work requirements nationally and estimates the requirement will

save $130 billion over ten years. See Dep’t of Health & Human Servs., FY 2020 Budget in Brief,

100 (Mar. 11, 2019), https://www.hhs.gov/sites/default/files/fy-2020-budget-in-brief.pdf (last vis-

ited Mar. 20, 2019).

       129.    On March 14, 2019, CMS issued new guidance, further implementing the policies

announced in the State Medicaid Letter. The new guidance provides “standard monitoring metrics”

that States must use to evaluate projects that require work or community engagement among work-

ing age adults. Ctrs. for Medicare & Medicaid Servs., “Press Release: CMS Strengthens Monitor-

ing and Evaluation Expectations for Medicaid 1115 Demonstrations” (Mar. 14, 2019),

https://www.cms.gov/newsroom/press-releases/cms-strengthens-monitoring-and-evaluation-ex-

pectations-medicaid-1115-demonstrations (last visited Mar. 20, 2019).

       130.    The guidance repeatedly notes CMS will continue to apply the guidelines set forth

in the January 11, 2018 State Medicaid Letter and clarifies that the January Letter communicates

“CMS’s expectation that states test the effects of community engagement requirements on health,


                                                31
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 32 of 46



well-being, independence, and the sustainability of the Medicaid program.” Ctrs. for Medicare &

Medicaid Servs., Evaluation Design Guidance for Section 1115 Eligibility and Coverage Demon-

strations    2   https://www.medicaid.gov/medicaid/section-1115-demo/downloads/evaluation-re-

ports/ce-evaluation-design-guidance.pdf (last visited Mar. 20, 2019); Ctrs. for Medicare & Medi-

caid Servs., Appendix to Evaluation Design Guidance for Section 1115 Eligibility & Coverage

Demonstrations: Community Engagement 1, https://www.medicaid.gov/medicaid/section-1115-

demo/downloads/evaluation-reports/ce-evaluation-design-guidance-appendix.pdf           (last   visited

Mar. 20, 2019) (State Medicaid Letter “signaled [CMS’s] expectation that states will test hypoth-

eses that such policies lead to increased employment and community engagement rates and that

increased employment will promote health and wellbeing.”); Seema Verma, “Good Ideas Must Be

Evaluated,”      Ctrs.   for   Medicare    &    Medicaid     Servs.    Blog    (Mar.    14,    2019),

https://www.cms.gov/blog/good-ideas-must-be-evaluated (last visited Mar. 20, 2019) (noting that

the guidance gives states “specific direction”).

       H.        Effects of the Granite Advantage Approval on the Plaintiffs

       131.      By approving the Granite Advantage Application, the Secretary has enabled the

State to impose requirements and procedures that harm Plaintiffs by prohibiting them from obtain-

ing and retaining Medicaid coverage.

       132.      The Granite Advantage Approval permits New Hampshire to eliminate all coverage

prior to the date of application. If a Plaintiff loses coverage and then reapplies, the Plaintiff will

not have retroactive coverage for health services received during the gap in coverage. Plaintiffs

whose coverage is suspended or terminated for non-compliance with the work requirement and

then re-activate or re-enroll will lose the three months of retroactive coverage they would have

otherwise had during the gap in coverage.


                                                   32
            Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 33 of 46



           133.   Continuous and adequate health insurance coverage is fundamental for each Plain-

tiff’s ability to stay as healthy as possible and to work.

           134.   The Secretary’s action approving Granite Advantage will cause harm to Plaintiffs.

Specifically:

           135.   Plaintiff Samuel Philbrick is 26 years old and lives in Henniker, New Hampshire

with his mother and father.

           136.   Mr. Philbrick has a two-year associate’s degree from a local community college.

He currently works as a cashier in a sporting goods store where he makes $11.33 per hour. Until

recently, he made $11 per hour.

           137.   His schedule is irregular. For instance, in January and February, one week he

worked 16 hours, and the next week he worked 24 hours. His manager determines his schedule,

along with the schedules of the other cashiers.

           138.   There is little to no public transportation near Mr. Philbrick’s home. Mr. Philbrick

does not have a driver’s license. He generally has to rely on his father to drive him places, including

his job.

           139.   Mr. Philbrick used to work at a pizza restaurant that was closer to home, and easier

to reach, but he was assigned fewer hours and paid less than at the sporting goods store.

           140.   Mr. Philbrick enrolled in Medicaid in 2018, when he turned 26. Before that, he was

insured as a dependent through his mother’s insurance.

           141.   Mr. Philbrick has chronic insomnia and takes Clonidine. Without the medication,

he would be awake most of the night and would be groggy and cranky throughout the day. It would

be hard for him to keep a job without the medication. He also sees his primary care physician

regularly for an annual checkup and any ongoing needs.


                                                   33
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 34 of 46



        142.    Mr. Philbrick received a letter stating that he would have to comply with the work

requirement. He will need to complete 100 hours of work or other activities per month to maintain

his Medicaid eligibility. Mr. Philbrick has difficulty keeping track of all of the Medicaid paper-

work he receives.

        143.    It is unlikely that Mr. Philbrick will be able to comply with the work requirement

because he does not regularly receive 100 hours of work each month at his current job, and he will

have difficulty getting transportation to complete other qualifying activities.

        144.    Mr. Philbrick is afraid he will lose his Medicaid coverage, be unable to afford pri-

vate insurance, and have to pay out of pocket for his medications.

        145.    Had Mr. Philbrick known about the State Medicaid Letter and that it would allow

states to condition Medicaid eligibility on work, he would have wanted to weigh in by submitting

comments.

        146.    Plaintiff Ian Ludders is 40 years old and lives in Unity, New Hampshire.

        147.    Mr. Ludders lives by himself in a small cabin on a land trust, where he lives as part

of a small cooperative community that emphasizes low-impact living. He has chosen to live a

subsistence lifestyle that prioritizes living off the land.

        148.    Mr. Ludders supports himself through seasonal work. He has worked in apple or-

chards for several years. He often prunes apple trees between January and April and picks apples

during the harvest season between September and November. Some years, instead of working in

the orchards, he has picked vegetables on farms and found other jobs, such as roofing, small-scale

logging, lobster fishing, and tree maintenance work.




                                                   34
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 35 of 46



         149.   This work is time-limited and depends on the needs of the various farms or or-

chards, the season, and the weather. There are often months where Mr. Ludders does not work 100

hours, particularly when he is in between paid jobs.

         150.   This year, Mr. Ludders has lined up jobs pruning apple trees through approximately

April or May 2019. After May 2019, he does not have any paid work lined up.

         151.   The time off between jobs is important to Mr. Ludders, because that time allows

him to focus on subsistence activities. He spends this time growing his own food and preparing

firewood to heat his cabin. To gather enough firewood, Mr. Ludders fells trees, splits wood, and

stacks logs, all by hand. Because the wood takes approximately one year to dry enough to be

usable, he must plan ahead to ensure he has enough wood.

         152.   These subsistence activities help Mr. Ludders keep expenses down. He spends ap-

proximately $570 per month to meet his needs, including land trust fees, food, utilities, car insur-

ance, gas, car repairs, phone, and miscellaneous household expenses.

         153.   These subsistence activities are also important to him because they enable him

maintain his own self-sufficiency by living off the land.

         154.   Mr. Ludders also spends time, when he is not working paid jobs, helping his older

neighbors, completing activities such as hauling water and cutting and stacking firewood for their

homes.

         155.   Mr. Ludders has received Medicaid coverage since approximately 2015. He regu-

larly sees his primary care provider and has also seen an eye doctor. He appreciates having Medi-

caid coverage in case he is injured while working, since his work can be dangerous.

         156.   Mr. Ludders will be required to complete 100 hours of work or other activities per

month. In early March 2019 he received a letter stating that he would have to comply with the


                                                35
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 36 of 46



work requirements. He is worried he will not be able to comply because he often has months where

he does not have paid work, and because he has no jobs lined up for June and July of 2019 when

the work requirements go into effect.

       157.    While he believes that helping his neighbors is a form of community service, he

understands that it will not count towards his required 100 hours because the information he re-

ceived said that the volunteer hours must be completed for an approved organization or agency.

He anticipates that he will have to help his neighbors less because of the new work requirement.

       158.    Mr. Ludders also expects that he will no longer have time to complete the various

activities he does for subsistence living, like growing his own food and collecting firewood. As a

result his heating and food expenses will likely increase.

       159.    If his Medicaid coverage is suspended, Mr. Ludders will not be able to afford pri-

vate insurance and worries about how he would pay for medical treatment if he were injured while

uninsured.

       160.    Had Mr. Ludders known about the State Medicaid Letter and that it would allow

states to condition Medicaid eligibility on work, he would have wanted to weigh in by submitting

comments to explain how seasonal work would make it hard to comply.

       161.    Plaintiff Karin VLK is 36 years old and lives in Laconia, New Hampshire.

       162.    Plaintiff Joshua VLK is 30 years old and lives in Laconia, New Hampshire.

       163.    Mr. and Mrs. VLK are married and live together with three children, ages 5, 7, and

11. The youngest child will turn six on July 31, 2019. Mrs. VLK has a 14-year-old child who lives

with the child’s other parent.

       164.    The VLK family is currently enrolled in the New Hampshire Medicaid program.

Mrs. VLK was first enrolled in in Medicaid as a child. As an adult, she has been on Medicaid since


                                                36
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 37 of 46



about 2016. In the interim, she tried to enroll in Medicaid but was frustrated trying to get the

paperwork together that NHDHHS claimed it needed for her to qualify. Mr. VLK enrolled in Med-

icaid after the couple married in June 2018. Before that he was uninsured for about five years.

       165.    Mr. VLK has his GED and currently works in construction. He recently switched

companies in an effort to find more hours and better pay. His current job pays $17 an hour, but the

schedule is irregular. His company told him he could be assigned full time work soon, but there is

no guarantee he will be offered full time hours. The number of hours he works depends on the jobs

his employer books, and Mr. VLK’s hours can be low if his employer is in between jobs or if they

are waiting on supplies like lumber. For instance, in early March 2019, there was a week he only

worked 16 hours, and another when he did not work any hours.

       166.    Mr. VLK also has to be available to take time off of work to care for Karin or the

children when they are not well.

       167.    While he wants to work full time, between his variable schedule and his caregiving

responsibilities, Mr. VLK expects there may be some months that he is not able to work 100 hours.

       168.    Mr. VLK suffers from an abdominal hernia, which hurts more after physical exer-

tion. The family recently moved from an apartment to a rented house, and Mr. VLK overexerted

himself when packing and lifting boxes. He often has to push his hernia back into his abdomen.

When it is aggravated, the hernia limits his mobility and prevents him from lifting things. He is

counting on Medicaid coverage to pay for surgery to treat the hernia. He wants to have the hernia

surgery so he can lift heavier items at his construction job.

       169.    Mr. VLK is also currently in counseling to treat his severe anxiety, mild depression,

and Attention Deficit Hyperactivity Disorder. Medicaid covers those counseling sessions.




                                                 37
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 38 of 46



       170.    He also participates in drug counseling that was ordered by a state court while he

is on probation. The court order lasts for approximately six more months, but Mr. VLK plans to

continue attending counseling afterwards to maintain his recovery and prevent a downward spiral

into depression. He will rely on Medicaid to cover those appointments. If he did not have Medicaid,

he would likely not be able to attend the appointments, and he would then be in violation of the

terms of his probation.

       171.    Medicaid also covers his prescription for suboxone, which is used to treat opioid

addiction.

       172.    Mr. VLK’s online account currently states that he is exempt from the work require-

ments because he is exempt from the SNAP work requirements. But he does not know what the

specific reason is for the exemption; how long that exemption will last; what the specific reporting

requirements connected to his Medicaid exemption status are; or what he must do to maintain his

exemption status.

       173.    Mrs. VLK is not currently working. She has her high school diploma and used to

work jobs doing home caregiving. She performed tasks like helping people shop for groceries,

bathe, and get ready for bed. She stopped working in May 2018 because her health problems have

gotten worse, and she is no longer able to work.

       174.    Mrs. VLK suffers from nerve damage and a neurological degeneration of the discs

of her spine, a progressive disease that runs in her family. She had surgery on her lower back to

treat the effects of the disease approximately 10 years ago.

       175.    Her pain level has been increasing lately as a result of her back problems, and it is

currently hard for Mrs. VLK to walk. Basic activities like driving and going to the grocery store

make her very tired. She often lacks the energy to take her children to the public library to use the


                                                 38
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 39 of 46



library computers. Sometimes she is in so much pain that she cannot swallow food. When the

family was packing and moving boxes recently, she felt so ill she almost passed out.

       176.      Mrs. VLK used to volunteer for her church but does not do so anymore because she

does not feel well enough.

       177.      She needs surgery to treat her back condition and is counting on her Medicaid cov-

erage to obtain the surgery. She thinks that if she can get the surgery, she may be able to go back

to work after she recovers. She understands that the surgery will have no guarantees and that she

will likely need future surgeries as well.

       178.      Mrs. VLK also suffers from Attention Deficit Hyperactivity Disorder and Obses-

sive Compulsive Disorder. She experiences anxiety and depression as a result of her chronic pain

and concern about her medical problems. Medicaid covers her counselling sessions for these con-

ditions, as well as her prescriptions for Clonazepan and Hydroxyzine, which treat her anxiety.

       179.      The VLK family expects that after their recent move, they will have at least $1,800

in expenses each month between rent, utilities, groceries, gas, cell phone bills, and other household

expenses. Because they just moved to a new house, however, they do not know how much their

utility costs will be each month. The VLKs have chosen not to purchase internet or cable to save

money for other expenses. The VLKs have obtained clothing for the children through a local

church pantry.

       180.      The VLK family receives SNAP benefits, but still has challenges meeting their food

needs. Because of Karin’s health conditions, she may sometimes be on a liquid diet and then relies

on Ensure. Ensure is very expensive. Sometimes they call their pastor’s wife who will bring them

items like meat and cereal.




                                                 39
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 40 of 46



       181.      Mrs. VLK manages the families’ paperwork to maintain their eligibility for Medi-

caid and SNAP. She provides NHDHHS with copies of Mr. VLK’s paystubs and other information

when necessary to renew their eligibility. She has an online account and has tried to upload docu-

ments in the past. But she has had several problems in the past uploading documents through her

phone, which she uses to access the online portal because the VLKs do not have internet at home.

       182.      When she has trouble uploading documents, Mrs. VLK must go in person to the

NHDHHS office to provide the information. Mr. VLK does not have a driver’s license, so when

the family needs to drop off forms in person, Karin must drive, even if she is not feeling well.

       183.      Mrs. VLK received a notice from NHDHHS and she understood from that notice

that she would be required to complete 100 hours of work activities when her child turns six on

July 31, 2019.

       184.      Mrs. VLK is worried about the increased reporting the family will have to do to

comply with the work requirements, and the burden that will place on her. Her ADHD and OCD

make it difficult for her to complete paperwork. She is also worried about filling out and uploading

the various forms and other documents to apply for exemptions and/or report the number of hours

Mr. VLK works. She does not want to have to go into the office to drop off the forms because

getting there and sitting in the office is painful and tiring. But the VLKs do not want Mr. VLK to

miss work hours to go to the NHDHHS office during the day, and he does not have a driver’s

license, so Mrs. VLK will be the one completing and submitting the paperwork.

       185.      Mrs. VLK is also worried about the process of getting documentation of her medi-

cal conditions from her doctors to try to prove an exemption once her child turns six this coming

July. She does not want to spend time at her doctor’s appointments completing paperwork to apply




                                                40
          Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 41 of 46



for an exemption. She would rather spend the time with her doctors talking about her own health

concerns.

        186.    Without Medicaid coverage, the VLKs will be unable to pay for necessary medical

care, including prescriptions, counselling, Mrs. VLK’s back surgery and Mr. VLK’s surgery to

treat his hernia.

        187.    Had Mr. and Mrs. VLK known about the State Medicaid Letter and that it would

allow states to condition Medicaid eligibility on work, they would have wanted to weigh in by

submitting comments objecting to the new requirements. They would have wanted to explain,

based on their personal experiences, that when people lose their Medicaid coverage, they end up

paying for emergency care and then often are forced to skip other bills, like a car loan or rent. They

would have explained that, as a result, families end up being homeless or they lose their jobs,

causing really bad results for the parents and the children.

         COUNT ONE: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
                        (STATE MEDICAID LETTER)

        188.    Plaintiffs repeat and incorporate herein by reference each and every allegation con-

tained in the preceding paragraphs as if fully set forth herein.

        189.    The Administrative Procedure Act provides that a reviewing court may “hold un-

lawful and set aside” agency actions that are “arbitrary, capricious, an abuse of discretion, or oth-

erwise not in accordance with law”; “contrary to constitutional right, power, privilege, or immun-

ity”; “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right”; or

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

        190.    The Premium Assistance Amendment Approval was explicitly based in substantial

part on the policy announced in the January 11, 2018 State Medicaid Letter. Premium Assistance

Amendment Approval at 3.

                                                  41
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 42 of 46



       191.    The Granite Advantage Approval, which extended the waivers first authorized in

the Premium Assistance Amendment Approval, is also based in substantial part on the policy an-

nounced in the January 11, 2018 State Medicaid Letter.

       192.    The State Medicaid Letter was required to be, but was not, issued through notice

and comment rulemaking. See 5 U.S.C. § 553.

       193.    In issuing the State Medicaid Letter, the Defendants purported to act pursuant to

Section 1115 of the Medicaid Act.

       194.    Authorization of work and community engagement requirements is categorically

outside the scope of the Secretary’s Section 1115 waiver authority.

       195.    In the State Medicaid Letter, the Defendants relied on factors that Congress has not

intended them to consider, entirely failed to consider several important aspects of the problem, and

offered an explanation for their decision that runs counter to the evidence.

       196.    The Defendants’ issuance of the State Medicaid Letter exceeded the Secretary’s

Section 1115 waiver authority, otherwise violated the Medicaid Act, was arbitrary and capricious

and an abuse of discretion, and ran counter to the evidence in the record.

        COUNT TWO: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
                    (GRANITE ADVANTAGE APPROVAL)

       197.    Plaintiffs repeat and incorporate herein by reference each and every allegation con-

tained in the preceding paragraphs as if fully set forth herein.

       198.    The Administrative Procedure Act provides that a reviewing court may “hold un-

lawful and set aside” agency actions that are “arbitrary, capricious, an abuse of discretion, or oth-

erwise not in accordance with law”; “contrary to constitutional right, power, privilege, or immun-

ity”; “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right”; or

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

                                                  42
           Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 43 of 46



          199.    The Secretary’s decision to approve Granite Advantage as described herein ex-

ceeded his authority under 42 U.S.C. § 1315, otherwise violated the Medicaid Act, was arbitrary

and capricious and an abuse of discretion, and ran counter to the evidence in the record.

          200.    Plaintiffs will suffer irreparable injury if the Secretary’s actions approving Granite

Advantage are not declared unlawful because those actions have harmed and will continue to harm

Plaintiffs.

          201.    Plaintiffs are in danger of suffering irreparable harm and have no adequate remedy

at law.

                 COUNT THREE: VIOLATION OF THE TAKE CARE CLAUSE,
                          ARTICLE II, SECTION 3, CLAUSE 5

          202.    Plaintiffs repeat and incorporate herein by reference each and every allegation con-

tained in the preceding paragraphs as if fully set forth herein.

          203.    Plaintiffs have a non-statutory right of action to enjoin and declare unlawful official

action that is ultra vires.

          204.    The United States Constitution provides that “All legislative Powers herein granted

shall be vested in a Congress of the United States.” U.S. Const., art. I, § 1. Congress is authorized

to “make all laws which shall be necessary and proper for carrying into Execution” its general

powers. Id. §§ 1, 8.

          205.    The Defendants’ actions, as described herein, seek to undermine the ACA, includ-

ing its expansion of Medicaid, and represent a fundamental alteration to those statutes.

          206.    After a federal law is duly enacted, the President has a constitutional duty to “take

Care that the Laws be faithfully executed.” Id. art. II, § 3.

          207.    The Take Care Clause is judicially enforceable against presidential action that un-

dermines statutes enacted by Congress and signed into law. See, e.g., Angelus Milling Co. v.

                                                    43
         Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 44 of 46



Comm’r, 325 U.S. 293, 296 (1945) (“Insofar as Congress has made explicit statutory requirements,

they must be observed and are beyond the dispensing power of [the Executive Branch].”); Kendall

v. United States ex rel. Stokes, 37 U.S. (12 Pet.) 524, 612-13 (1838).

       208.    The Take Care Clause limits the President’s power, as well as the officers he per-

sonally appoints, including Defendant Azar, and ensures that the President and officers will faith-

fully execute the laws that Congress has passed.

       209.    Under the Constitution, the President and his officers lack the authority to rewrite

congressional statutes or to direct federal officers or agencies to effectively amend the statutes he

is constitutionally required to execute.

       210.    The Administrator of CMS has expressed the need to “fundamentally transform

Medicaid.”

       211.    The power to “transform” a congressional program is a legislative power vested in

Congress. An effort to “transform” a statute outside that legislative process is at odds with the

President’s constitutional duty to take care that the laws be faithfully executed.

       212.    The Medicaid population targeted by the Granite Advantage Approval is the ex-

pansion population, which Congress added to Medicaid by passing the Affordable Care Act. The

Executive Branch has repeatedly expressed its hostility to the Affordable Care Act and its desire

to undermine its operation. An effort to undermine the Affordable Care Act by undoing the exten-

sion of Medicaid to the expansion population is at odds with the President’s duty to take care that

the laws be faithfully executed.

       213.    The President’s Executive Order set out herein direct agencies to take action con-

trary to the ACA, the Medicaid Act, and other laws passed by Congress.

       214.    The Defendants’ actions, as described herein, followed that Executive Order.


                                                 44
           Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 45 of 46



          215.     The Defendants’ actions, as described herein, seek to redefine the purposes and

objectives of the Medicaid Act, including through the granting of the Granite Advantage Approval,

and represent a fundamental alteration of Medicaid.

          216.     The Defendants’ actions, as described herein, seek to undermine the ACA, includ-

ing its expansion of Medicaid, and represent a fundamental alteration to those statutes.

          217.     Accordingly, the Defendants’ actions are in violation of the Take Care Clause and

are ultra vires.

          218.     Plaintiffs will suffer irreparable injury if the Secretary’s actions following the Pres-

ident’s Executive Orders are not declared unlawful and unconstitutional because those actions

have injured or will continue to harm Plaintiffs.

          219.     Plaintiffs are in danger of suffering irreparable harm and have no adequate remedy

at law.


                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully ask that this Court:

          1.       Certify this case as a class action pursuant to Federal Rule of Civil Procedure 23(a)

                   and (b)(2);

          2.       Declare that Defendants’ issuance of the January 11, 2018 State Medicaid Letter

                   violates the Administrative Procedure Act, the Social Security Act, and the United

                   States Constitution in the respects set forth above;

          3.       Declare that Defendants’ approval of work and community engagement activities

                   as a condition of Medicaid eligibility and elimination of retroactive coverage

                   violates the Administrative Procedure Act, the Social Security Act, and the United

                   States Constitution in the respects set forth above;

                                                     45
        Case 1:19-cv-00773-JEB Document 1 Filed 03/20/19 Page 46 of 46



      4.     Enjoin Defendants from implementing the practices purportedly authorized by the

             January 11, 2018 State Medicaid Letter and the Granite Advantage Approval;

      5.     Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to 28 U.S.C.

             § 2412; and

      6.     Grant such other and further relief as may be just and proper.


March 20, 2019                               Respectfully submitted,


By: /s/ Jane Perkins                                  /s/ Kay E. Drought
    Jane Perkins                                      Kay E. Drought
    Sarah Somers                                      New Hampshire Legal Assistance
    Sarah Grusin                                      154 High Street
    Catherine McKee                                   Portsmouth, NH 03801
    National Health Law Program                       603-206-2253
    200 N. Greensboro Street                          kdrought@nhla.org
    Suite D-13
    Carrboro, NC 27510                                Raymond Burke
    Phone: 919-968-6308 (x101)                        New Hampshire Legal Assistance
    perkins@healthlaw.org                             117 N. State Street
    somers@healthlaw.org                              Concord, NH 03301
    grusin@healthlaw.org                              603-206-2214
    mckee@healthlaw.org                               rburke@nhla.org

                                                      /s/ Travis W. England
                                                      Travis W. England
                                                      National Center for Law and
                                                      Economic Justice
                                                      275 Seventh Avenue, Suite 1506 New
                                                      York, NY 10001
                                                      212-633-6967
                                                      england@nclej.org

                                                      Counsel for Plaintiffs




                                              46
